DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the taper angle between the tapered surface and the longitudinal axis that changes along the axis (new claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as now amended recites the limitation "contains two or more sides" in line 10, rendering the claim indefinite for double inclusion. It appears the term “side” is the same as the “side surface” as earlier recited in the claim and it is unclear what the difference is between the recited “side” versus “side surface”. Specification as originally filed refers to “side” in paragraphs [0014], [0044] PG Pub, and it appears the side refers to the side that defines the side surface. Applicant forwarded an explanation by fax on 0115201, on Examiner’s request indicating that per paragraph [0031], “first side” is a portion contacting a socket. However paragraph [0031] does not mention or describe a “first side” as now recited. The language as written creates undue ambiguity.
Claim 8 recites the limitation "wherein a cross section…contains two or more sides…" in lines 1-3, rendering the claim indefinite for double inclusion. Claim 8 depends on claim 1 and claim 1 as now amended recites for “a cross section…contains two or more sides…”  It is unclear if claim 8 recites for additional two or more sides that overlap any of the N sides, or is the claim reciting for at least two sides, the second side of the first side surface (along with the first side of the first side surface as in claim 1) is located outside the polygon. It appears at least two sides are recited in both claims with 
With regards to claim 9, it is unclear how the taper angle changes? i.e., is the tapered surface, stepped, hyperbola or… and if it is stepped how does the bit engage the workpiece? The feature as described in paragraph [0041] is not clearly described or shown, it was originally interpreted that the taper angle may change, e.g., 1.5 or 2 degrees and not for angle to change along the taper. Applicant is required to clarify. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8 and 9 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiGiovanni (4,503,737).

    PNG
    media_image1.png
    344
    164
    media_image1.png
    Greyscale
DiGiovanni discloses all of the limitations of claim 1, i.e., key wrench 12 comprising a key section 17 engageable with a socket 36 of an N-sided polygon when N is an optional natural number 6 equal to or more than 3; and a proximal section 13, wherein the key section has N side surfaces 6 that contain a first side surface 22a, a second side surface 22b and an Nth side surface, wherein the first side surface e.g., 23a is a tapered surface, and wherein the Nth side surface 24b is a non-tapered surface for the less preferred embodiments of one tapered pair 22 a, b and 23a, b, 03:34-37, and wherein a cross section of the key section perpendicular to a longitudinal direction axis contains two or more sides e.g., non-tapered pair 24a, b Fig. 3, each of which is a non-tapered surface two tapered pairs 22a, b, 23a and 23b and one non-tapered pair 24a, b, that overlap any of N sides of a first virtual regular N-sided polygon, and a fist side outside face 22a of the first side surface 22a that is located out of the first virtual regular N-sided polygon tapered, Fig. 4, i.e., a cress-section taken mid-way on 17, would have two tapering sides being closer to center axis than the one non-tapering side, anticipating the claim, however in the alternative, DiGiovanni does not explicitly disclose the less preferred embodiment.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of DiGiovanni with two adjacent tapering sides 22a (b), 23a (b) with a non-tapering third side (pairs 24a, b) defining two sides with non-tapered surfaces 24a and 24b as suggested in column 3, lines 34-37 for an alternative means of achieving the same results, i.e., delivering sufficient torque to a workpiece, angle depending on the workpiece and/or operational parameters.
Regarding claim 2, DiGiovanni meets the limitations, i.e., the less preferred embodiments of one tapered pair 23a, b defining a second side surface 23b that is a tapered side surface, a third side surface 24a and a fourth side surface 22b that are non-tapered.
Regarding claim 3, DiGiovanni meets the limitations, i.e., the second side surface 23b is tapered and the third side surface 24a is non-tapered.
Regarding claim 4, as best understood, DiGiovanni meets the limitations, i.e., two adjacent tapered side surfaces defined by 22 a and 23a, or 22b, 23b. 
02:08. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of DiGiovanni with a tapered angle of about 3 degrees as taught by DiGiovanni for a preferred angle depending on the workpiece and/or operational parameters.
Regarding claim 8, as best understood, DiGiovanni meets the limitations, i.e., two sides defined by either sides of the first surface or 23a, b that taper.
Regarding claim 9, as best understood, DiGiovanni meets the limitations, i.e., the taper angle changes relative to the longitudinal axis, e.g., 2° or 2.5°.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed September 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that DiGiovanni fails to disclose a non-tapering sides, since all sides of the hexagonal disclosed is tapering. This is not found persuasive. DiGiovanni in column 3, line 34 discloses embodiments in which at least one pair or preferably each of the pairs are tapered. This passage suggests to one of ordinary skill in the art that one pair (or two sides, e.g., 22a, 22b), two pairs or all three pairs may be inclined or tapered. DiGiovanni, therefore at least suggests having the bit with two pairs tapered. This would meet claim 1, which recites for two or more sides which is a non-tapered surface, i.e., the non-tapered third pair defines two sides 24a and 24b that are non-tapered. Further the first side 22a of the first side surface pair 22a (recited to be tapering earlier in the claim) is located out of the first virtual regular N-sided (six sided) polygonal that overlap the non-tapered surface(s) 24a, (24b, claim 8) similar to the instant application.  
In view of newly cited deficiencies noted above necessitated by the amendment, although this action is final, Examiner is available for further discussion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
January 12, 2021						Primary Examiner, Art Unit 3723